FILED
                                                                                 Oct 21 2020, 10:20 am

                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Kevin D. Koons                                             Michael C. Healy
Joseph C. Pettygrove                                       Staff Counsel
Kroger, Gardis & Regas, LLP                                Indiana Civil Rights Commission
Indianapolis, Indiana                                      Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Belterra Casino,                                           October 21, 2020
Appellant-Respondent/Cross-Appellee,                       Court of Appeals Case No.
                                                           19A-EX-2650
        v.                                                 Appeal from the Indiana Civil
                                                           Rights Commission
Yufen (He) Dusan,                                          Caroline A. Stephens Ryker,
Appellee-Complainant/Cross-Appellant                       Administrative Law Judge
                                                           ICRC No. EMha13101544
                                                           EEOC No. 24F-2014-0051



Crone, Judge.




Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020                      Page 1 of 23
                                              Case Summary
[1]   Belterra Casino hired Yufen (He) Dusan, a Chinese national, as a guest room

      attendant. Dusan injured her back and was placed on medical restrictions that

      could not be accommodated in her current position. Belterra gave Dusan a list

      of open positions, told her to work with human resources if she had any

      questions, and informed her that her employment would be terminated if she

      did not find a new position within thirty days. Dusan did not apply for any

      positions, stopped going to work, and was terminated. Dusan filed a complaint

      with the Indiana Civil Rights Commission (the Commission), alleging that

      Belterra had discriminated against her based on national origin and disability.

      After a hearing, an administrative law judge (ALJ) dismissed Dusan’s national

      origin claim but ruled in her favor on her disability claim, concluding that

      Belterra discriminated against her by failing to provide her with a reasonable

      accommodation for her disability. The ALJ awarded Dusan $76,583.41 in back

      pay but rejected her request for front pay. The Commission affirmed and

      adopted the ALJ’s order as its final order.


[2]   Belterra now appeals, arguing that the Commission applied an incorrect burden

      of proof, erred in finding that Dusan could perform the essential functions of a

      barista with or without an accommodation, and erred in finding that extending

      Dusan’s job-search period was a reasonable accommodation. Dusan cross-

      appeals, arguing that she is entitled to front pay and more back pay. We agree

      with Belterra and therefore reverse the Commission’s ruling in favor of Dusan.



      Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020      Page 2 of 23
                                    Facts and Procedural History 1
[3]   In October 2013, Dusan filed a complaint with the Commission alleging that

      Belterra had discriminated against her based on national origin and disability.

      An ALJ held five days of hearings in December 2018 and February 2019. In

      May 2019, the ALJ issued an initial order with the following relevant findings:2


                 1. Belterra is a resort and casino property located in Florence,
                 Indiana that employs more than 900 employees.

                 2. Dusan is a Chinese national who at the time relevant to her
                 complaint lived and worked in Indiana.

                 3. In 2010, Belterra hired Dusan as a Guest Room Attendant.
                 As a Guest Room Attendant, Dusan was responsible for cleaning
                 hotel rooms on Belterra’s property, which included a great deal
                 of manual labor like cleaning bathrooms, moving furniture,
                 making beds, taking out trash, and vacuuming.

                 4. Although Dusan spoke very little English, Dusan was
                 generally able to communicate with her supervisors and co-
                 workers concerning the day-to-day functions of her position as
                 Guest Room Attendant. However, communication was often
                 complicated by the language barrier because Dusan primarily
                 spoke, and still primarily speaks, Cantonese.



      1
        Indiana Appellate Rule 46(A)(6)(b), which is made applicable to appellees via Appellate Rule 46(B),
      provides that facts “shall be stated in accordance with the standard of review appropriate to the judgment or
      order being appealed.” Belterra points out that Dusan—who is represented by the Commission’s staff
      counsel on appeal—“states as ‘facts’ only her version of events and evidence favorable to her, without
      alerting this Court that the Commission found otherwise based on the evidence before it.” Appellant’s Reply
      Br. at 12. Because Dusan does not specifically allege, let alone establish, that the Commission’s factual
      findings are not supported by substantial evidence, we have disregarded any statements in her brief that are
      inconsistent with those findings.
      2
          We have replaced references to Complainant and Respondent with Dusan and Belterra, respectively.


      Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020                              Page 3 of 23
        ….

        7. On April 16, 2012, Dusan sustained a back injury while
        cleaning a room on Belterra’s property. Dusan reported the
        injury to her supervisors.…

        8. Dusan arrived at work on April 19, 2012, her next scheduled
        work day, and requested to see a doctor for the first time.…
        Dusan’s Housekeeping Supervisor sent Dusan to Belterra’s
        Worker’s Compensation Clinic, the Carrol [sic] County
        Memorial Hospital (“Clinic”), to receive treatment from Dr.
        Nunnelley.…

        ….

        10. Dusan’s April 19, 2012 visit to the Clinic resulted in medical
        restrictions, including 1) not lifting over five (5) pounds, 2)
        minimized stooping, bending, or twisting, 3) no squatting,
        climbing, or crawling, and 4) working in a sit down job only.
        Her restrictions remained largely unchanged until June 6, 2012
        when the limitation of a sit down only job was removed and
        September 6, 2012 when her weight limit was changed to ten (10)
        pounds. Her permanent restrictions of limited bending and a
        lifting limit of ten (10) pounds went into effect on November 9,
        2012 when Dusan’s physician determined she had reached
        maximum medical improvement (“MMI”). At no time did
        Dusan’s physician ever restrict Dusan’s ability to engage in
        pushing or pulling.

        11. As with other employees, Belterra accommodated Dusan’s
        physician-imposed restrictions through the transitional or “light”
        duty program (“transitional duty program”). Through the
        transitional duty program, employees were assigned a set of
        individually customized tasks within their physician’s restrictions
        with the goal of keeping the affected employees engaged in the
        workforce. The tasks assigned, which did not constitute a

Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020       Page 4 of 23
        position, were based on the employee’s restrictions and the
        availability of work. Because no business need existed for the
        tasks performed, transitional duty was designed to end once the
        employee reached MMI.

        12. Dusan provided her physician’s restrictions to [Belterra’s risk
        and safety manager, Lee Smela,] so that Smela could assign
        compatible tasks. Accordingly, Dusan was placed on transitional
        duty in the laundry room because her restrictions could not be
        accommodated in the Guest Room Attendant position.…

        ….

        16. Once Dusan reached MMI, Belterra’s policy required that
        Dusan return to regular work. As the first step in the process,
        Smela reviewed Dusan’s restrictions and the essential functions
        of her current position as a Guest Room Attendant to see if she
        could be accommodated. Smela ultimately determined that
        Dusan’s restrictions could not be accommodated in the Guest
        Room Attendant position. As a result, Belterra’s policy
        mandated that Dusan find a different position where her
        restrictions could be accommodated.

        ….

        18. On April 26, 2013, Smela, Belterra’s Team Member
        Relations Counselor (“TMR Counsel”), one of Belterra’s HR
        representatives, and Belterra’s Housekeeping Supervisor, met
        with Dusan and with the use of a phone translation service,
        explained to Dusan that she was responsible for finding and
        applying for a new position within thirty (30) days. To facilitate
        her search, Belterra’s TMR Counselor gave Dusan a list of open
        jobs and told her to work with HR if she had any questions.
        Dusan was also advised that if she did not find a new position
        within thirty (30) days, her employment with Belterra would be
        terminated.


Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020          Page 5 of 23
        19. Of the positions provided to Dusan, Dusan contends that at
        the time of her discharge, she could perform the following
        positions, with or without a reasonable accommodation: a)
        Barista, b) Bartender, c) Concession Worker, d) Beverage Server,
        e) Cage Cashier, and f) Specialty Room Foodserver. The
        positions’ requirements with respect to Dusan’s restrictions and
        qualifications were:


                 a. Barista: the position required the ability to lift or carry
                 items for one (1) to two (2) hours a day. During those one
                 (1) to two (2) hours, the weight of the items carried could
                 range from fifty (50) pounds to ten (10) pounds or less.
                 Generally, the lifting involved with the Barista position
                 involved stocking shelves, including heavy items like chips
                 (30 pounds) and coffee (20-30 pounds). Bending and
                 twisting was required for one (1) to two (2) hours a day for
                 tasks such as bussing tables. Although a front-of-house
                 position, the guest interaction required was limited to
                 taking orders and manning the register.

                 ….


        20. Of the six (6) positions Dusan contends she could have
        worked at the time of her discharge, only the Barista position is
        plausibly a position that Dusan could have completed with or
        without a reasonable accommodation. Dusan did not have a
        liquor license in 2013, and accordingly, she was not qualified for
        the Bartender or Specialty Room Foodserver positions. As Dr.
        Nunnelley testified, Dusan could not have performed the
        Concession Worker position in 2013 because she would not have
        been able to scoop ice cream, which was the core function of the
        position. As a Beverage Server, Dusan would be well outside of
        her limited bending instruction, and her limited English would
        disqualify her from being able to effectively handle guest
        complaints.


Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020           Page 6 of 23
        21. However, Dusan could perform the essential functions of the
        Barista position that were affected by her qualifications (guest
        communications, stocking shelves, and bussing tables) with or
        without an accommodation. The Barista position involved a
        more limited, vocation-specific and conversational vocabulary
        that would need to be learned on the job by any new employee,
        and Dusan could have been accommodated by having assistance
        with stocking the shelves with respect to the two items (chips and
        coffee) weighing over ten (10) pounds. Bussing tables falls within
        her restriction of limited bending, and although Dr. Nunnelley
        expressed concern about Dusan’s ability to bus tables, he also
        concluded that the extent of Dusan’s limitations might have best
        been determined based on a limited “…trial period to see what
        she could and couldn’t do.”

        ….

        23. Although Smela and Belterra’s TMR Counselor
        characterized the job search process as a collaborative search
        effort between HR and Dusan, Belterra’s April 26, 2013 letter,
        Belterra’s May 30, 2013 letter, Dusan’s understanding, Smela’s
        notes, and Belterra’s own actions establish that Belterra placed
        the burden squarely on Dusan to find a new position. The sole
        assistance Belterra provided in the job search effort was a two-
        page list of positions open on April 26, 2013, without job
        descriptions, and a vague invitation to reach out for assistance.
        The totality of the evidence presented demonstrates that
        Belterra’s HR department did not actively look for positions that
        Dusan could have completed within her restrictions during the
        thirty (30) day period and did not reach out to Dusan outside of
        the April 26, 2013 meeting. Furthermore, although it was a
        possibility, Belterra did not extend Dusan’s thirty (30) days for a
        reasonable period of time in the event that additional, more
        compatible positions would become available.

        24. During the thirty (30) day job search period, Dusan did not
        apply for any positions, and she stopped attending work.

Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020           Page 7 of 23
              Although Dusan and Belterra disagree as to whether Dusan left
              voice messages for Belterra’s employees that were unreturned
              and as to whether Dusan immediately indicated her interest in a
              number of positions during the April 26, 2013 meeting, the
              ultimate result of Dusan’s attempted communications was that
              Dusan did not successfully communicate to Belterra that she
              intended to apply for any position with Belterra. As a result,
              Dusan’s employment was terminated on May 29, 2013.


      Appealed Order at 3-11 (footnotes and citations to administrative record

      omitted).


[4]   The ALJ concluded that Dusan failed to prove that Belterra discriminated

      against her based on national origin and dismissed that claim. As for Dusan’s

      disability discrimination claim, the ALJ concluded that she had a disability

      “because she could not perform manual labor, engage in extensive bending, and

      lift items that weighed over ten (10) pounds”; that Belterra was aware of the

      disability; and that Dusan requested a reasonable accommodation for her

      disability by providing her physician’s restrictions to Belterra. Id. at 17. The

      ALJ noted that “[o]nce an employee makes a reasonable accommodation

      request, the employer and the employee enter [an] interactive process, during

      which they engage in a conversational back and forth designed to identify

      possible accommodations.” Id. (citing Knox Cty. Ass’n for Retarded Citizens, 100
N.E.3d 291, 307 (Ind. Ct. App. 2018), aff’d on reh’g, 107 N.E.3d 1111). The

      ALJ further noted that one option for an accommodation is reassignment to a

      vacant position for which the employee is qualified. The ALJ then concluded

      as follows:


      Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020       Page 8 of 23
         33. Belterra, at least on a surface level, attempted to provide
         reassignment as an accommodation to Dusan for her permanent
         work restrictions. However, Belterra’s attempted
         accommodation was really no accommodation at all. Belterra
         provided Dusan thirty (30) days to apply for a new position. The
         full measure of Belterra’s assistance was a two-page list of
         positions open on April 26, 2013, without job descriptions or any
         assessment by Belterra of Dusan’s ability to perform the essential
         functions of those positions. Instead, Belterra placed the burden
         squarely and solely on Dusan to apply for positions based on
         Dusan’s own understanding of her possible qualifications and
         limited Belterra’s duty to assess Dusan’s qualifications and
         restrictions to the typical and competitive application process.

         34. Belterra points to Dusan’s relatively passive response to
         Belterra’s directive to undercut Belterra’s own passive attempt to
         accommodate Dusan. However, “[i]t is not an employee’s
         responsibility … to repeatedly prod a reticent employer.” EEOC
         v. Sears, Rosebuck [sic] & Co., 417 F.3d 789, 808 (7th [Cir.]
         2005).[ 3] Regardless of Dusan’s failure to more actively engage in
         a job search, the interactive process ultimately broke down
         because Belterra’s thirty (30) day application period and vague
         invitation to provide assistance offered Dusan nothing past what
         Dusan could have achieved on her own at any time by simply
         applying for new jobs with Belterra or any new employer. After
         all, Belterra had Dusan’s work restrictions and her general
         qualifications, and Belterra has not contended that Dusan would
         have provided missing, vital information (outside of her personal
         preference which Belterra was not required to consider) through
         the application process. Belterra effectively ended the interactive



3
  As noted elsewhere in the order, “Indiana Courts look to federal law and precedent for guidance when
interpreting the ICRL [Indiana Civil Rights Law].” Appealed Order at 13 (citing Filter Specialists v. Brooks,
906 N.E.2d 835, 838 (Ind. 2009)). The federal materials cited herein relate to the Americans with Disabilities
Act (ADA), enacted in 1990. Indiana enacted statutes addressing employment discrimination against
disabled people in 1992.

Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020                              Page 9 of 23
        dialogue on April 26, 2013 when Belterra communicated to
        Dusan that she would not be accommodated through job
        restructuring or through genuine reassignment.

        35. If an employer fails to engage in the interactive process, the
        employer can still defeat an employee’s failure to accommodate
        claim if the employee could not be accommodated. [Knox Cty.,
100 N.E.3d at 308]; Hansen v. Henderson, 233 F.3d 521, 523 (7th
        Cir. 2000).

        36. Importantly, when considering cases where the interactive
        process has failed, courts have imposed a burden shifting test. If
        an employee proves that the employee was not accommodated
        and that the employer failed to participate in the interactive
        process, then the burden of production shifts to the employer to
        demonstrate that no reasonable accommodation existed. [Knox
        Cty., 100 N.E.3d at 308]; Mays v. Principi, 301 F.3d 866, 870 (7th
        Cir. 2002), abrogated by E.E.O.C. v. United Airlines, Inc., 693 F.3d
760 (7th Cir. 2012) (on other grounds) (“… the only consequence
        of the employer’s failing to consult with the employee concerning
        a possible accommodation of the employee’s disability is to shift
        the burden of production concerning the availability of a
        reasonable accommodation from the employee to the
        employer.”)[, cert. denied (2013)]; Hansen, 233 F.3d at 523.
        Ultimately, the burden of persuasion always rests on the
        employee, who must demonstrate that the employer’s statements
        concerning the inability to accommodate are false and that the
        employee could have been accommodated. Jackson v. City of
        Chicago, 414 F.3d 806, 813 (7th Cir. 2005).

        37. Dusan was not qualified for most of Belterra’s positions
        available on April 26, 2013; however, Belterra has not provided
        credible evidence as to why Dusan could not have been
        accommodated through reassignment to the position of Barista
        with additional accommodations like minor job restructuring, the
        help of co-workers, or the use of occupational tools for her
        physician-imposed restrictions. Similarly, Belterra did not
Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020          Page 10 of 23
              explain why, if Belterra believed that Dusan could not perform
              any of the jobs open on April 26, 2013, Belterra did not extend
              Dusan’s thirty (30) day period for a reasonable period of time to
              allow for the possibility of future, compatible vacancies.

              38. Belterra has not designated evidence that a seniority policy
              or collective bargaining policy made reassignment unreasonable
              or created undue hardship for Belterra.

              39. Dusan could have been accommodated without imposing
              undue hardship on Belterra through reassignment to the Barista
              position, with additional accommodations made to limit her
              bending and lifting, or through a reasonable extension of her job
              search period to allow for possible future vacancies.
              Accordingly, Belterra discriminated against Dusan on the basis
              of disability by failing to provide her with a necessary reasonable
              accommodation.


      Appealed Order at 20-22 (footnotes omitted). The ALJ awarded Dusan

      $76,583.41 in back pay and denied her request for front pay. The ALJ also

      ordered certain Belterra employees to attend disability discrimination training

      and directed Belterra to submit for the Commission’s approval an internal

      policy for providing reasonable accommodations to employees.


[5]   In October 2019, after a hearing on the parties’ objections to the ALJ’s order,

      the Commission affirmed and adopted the order as its final order. Belterra now

      appeals the ruling in favor of Dusan on her disability discrimination claim, and

      Dusan cross-appeals the amount of her award for back pay and the denial of her

      claim for front pay.




      Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020      Page 11 of 23
                                      Discussion and Decision
[6]   “In reviewing an administrative decision, we must determine ‘whether

      substantial evidence, together with any reasonable inferences that flow from

      such evidence, support the [agency’s] findings and conclusions.’” Zeller Elevator

      Co. v. Slygh, 796 N.E.2d 1198, 1206 (Ind. Ct. App. 2003) (alteration in Zeller)

      (quoting Walker v. Muscatatuck State Dev. Ctr., 694 N.E.2d 258, 266 (Ind. 1998)),

      trans. denied (2004). In doing so, we neither reweigh the evidence nor judge the

      credibility of witnesses, and we consider only the evidence most favorable to the

      Commission’s findings. Id. We do not try the facts de novo, but an agency’s

      legal conclusions are ordinarily reviewed de novo. Moriarity v. Ind. Dep’t of Nat.

      Res., 113 N.E.3d 614, 619 (Ind. 2019). Law is the province of the judiciary, and

      our constitutional system empowers courts to draw legal conclusions. Zeller,
796 N.E.2d at 1206. Therefore, we review conclusions of law to determine

      whether the Commission correctly interpreted and applied the law. Id.


[7]   An agency’s “conclusions as to ultimate facts involve an inference or deduction

      based on the findings of basic fact.” McClain v. Review Bd. of Ind. Dep’t of

      Workforce Dev., 693 N.E.2d 1314, 1317 (Ind. 1998). “These questions of

      ultimate fact are sometimes described as ‘questions of law.’” Id. (quoting Hehr

      v. Review Bd. of Ind. Empl. Sec. Div., 534 N.E.2d 1122, 1124 (Ind. Ct. App.

      1989)). “They are, however, more appropriately characterized as mixed

      questions of law and fact.” Id. at 1317-18. As such, they are typically reviewed

      to ensure that the agency’s inference is reasonable or reasonable in light of the

      agency’s findings. Id. at 1318. “The term ‘reasonableness’ is conveniently

      Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020       Page 12 of 23
      imprecise.” Id. Some questions of ultimate fact are within the agency’s special

      competence. Id. If so, it is appropriate for a court to accord greater deference

      to the reasonableness of the agency’s conclusion. Id. “In evaluating this

      conclusion, if no proposition of law is contravened or ignored by the agency

      conclusions, the ‘reasonable’ inference standard gives deference to the agency

      determination.” Id. Not all ultimate facts are within the agency’s area of

      expertise, however. Id.


              As to these, the reviewing court is more likely to exercise its own
              judgment. In either case the court examines the logic of the
              inference drawn and imposes any rules of law that may drive the
              result. That inference still requires reversal if the underlying facts
              are not supported by substantial evidence or the logic of the
              inference is faulty, even where the agency acts within its
              expertise, or if the agency proceeds under an incorrect view of the
              law.
Id.


[8]   Indiana Code Section 22-9-5-19 provides that an employer “may not

      discriminate against a qualified individual with a disability because of the

      disability of that individual in regard to” such things as the hiring or discharge

      of employees, job training, and “[o]ther terms, conditions, and privileges of

      employment.” “Discriminate” includes “[n]ot making reasonable

      accommodations to the known physical or mental limitations of an otherwise

      qualified individual with a disability who is an applicant or employee unless the

      [employer] can demonstrate that the accommodation would impose an undue



      Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020        Page 13 of 23
hardship on the operation of the business of the [employer].” 4 Ind. Code § 22-

9-5-7. A “qualified individual with a disability” is “an individual with a

disability who, with or without reasonable accommodation, can perform the

essential functions of the employment position that the individual holds or

desires.” Ind. Code § 22-9-5-16. A “disability” is defined in pertinent part as “a

physical or mental impairment that substantially limits at least one (1) of the

major life activities of the individual[.]” Ind. Code § 22-9-5-6(a). 5 And

“reasonable accommodation” includes “[j]ob restructuring, part-time or

modified work schedules, reassignment to a vacant position, acquisition or

modification of equipment or devices, appropriate adjustment or modification

of examinations, training materials or policies, the provision of qualified readers




4
 Indiana Code Section 22-9-5-18 defines “undue hardship” as “an action requiring significant difficulty or
expense when considered in light of” the following factors:
      (1) The nature and cost of the accommodation needed under this chapter.
      (2) The:
              (A) overall financial resources of the facility or facilities involved in the provision of the
              reasonable accommodation;
              (B) number of persons employed at the facility or facilities;
              (C) effect on expenses and resources; or
              (D) impact otherwise of the accommodation upon the operation of the facility or
              facilities.
      (3) The overall financial resources of the covered entity [e.g., the employer], the overall size of
      the business of a covered entity with respect to the number of employees, and the number, type,
      and location of facilities.
      (4) The type of operation or operations of the covered entity, including the composition,
      structure, and functions of the workforce of the entity, and the geographic separateness,
      administrative, or fiscal relationship of the facility or facilities in question to the covered entity.
5
 “‘Major life activity’ means a function, such as the following: (1) Caring for oneself. (2) Performing a
manual task. (3) Walking. (4) Seeing. (5) Hearing. (6) Speaking. (7) Breathing. (8) Learning. (9)
Working.” 910 Ind. Admin. Code 3-2-9.

Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020                                    Page 14 of 23
       or interpreters, and other similar accommodations for individuals with

       disabilities.” Ind. Code § 22-9-5-17.


[9]    To prevail on a failure-to-accommodate disability discrimination claim, a

       plaintiff must establish that she was a qualified individual with a disability, that

       the employer was aware of her disability, and that the employer failed to

       reasonably accommodate her disability. Sansone v. Brennan, 917 F.3d 975, 979

       (7th Cir. 2019). Belterra observes that the parties do not dispute that Dusan had

       a disability, that Belterra was aware of it, and that Dusan “was no longer a

       ‘qualified individual’ for her previous position of Guest Room Attendant

       because she could not perform its essential functions with or without an

       accommodation.” Appellant’s Br. at 29. Belterra posits, and we agree, that

       “the dispute focuses on the third element of whether Belterra failed to

       reasonably accommodate Dusan once she received permanent work restrictions

       in April 2013,[ 6] including whether she was ‘qualified’ for Belterra’s open

       positions at the time of her discharge.” Id.


[10]   “The plaintiff bears the burdens of both production and persuasion as to the

       existence of some accommodation that would allow her to perform the essential

       functions of her employment, including the existence of a vacant position for

       which she is qualified.” McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92,




       6
        As indicated in the Commission’s order, Dusan reached MMI and received permanent work restrictions in
       November 2012. She then participated in physical therapy until April 2013, at which time her occupational
       physician reaffirmed her MMI status and permanent restrictions in a letter to Smela. Ex. Vol. 3 at 154
       (Belterra’s Ex. 8).

       Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020                          Page 15 of 23
97 (2nd Cir. 2009). “By contrast, with regard to the reasonableness of a

proposed accommodation, a plaintiff bears only a light burden of production

that is satisfied if the costs of the accommodation do not on their face obviously

exceed the benefits. The burden of persuasion falls on the defendant

employer.” Id. at n.3. To be qualified, the employee must satisfy the legitimate

prerequisites for the vacant position and “be able to perform the essential

functions of that position with or without reasonable accommodations.” Dalton

v. Subaru-Isuzu Automotive, Inc., 141 F.3d 667, 678 (7th Cir. 1998). “An

employer need not create a new job or strip a current job of its principal duties

to accommodate a disabled employee. Nor is there any duty to reassign an

employee to a permanent light duty position.” Gratzl v. Office of Chief Judges of

12th, 18th, 19th, and 22nd Jud. Cirs., 601 F.3d 674, 680 (7th Cir. 2010) (citation

omitted). A “plaintiff does not satisfy her burden to identify a potential

accommodation merely by reciting the formula that her employer could have

reassigned her. Instead, she must demonstrate the existence, at or around the

time when accommodation was sought, of an existing vacant position to which

she could have been reassigned.” McBride, 583 F.3d at 97-98; see also Novak v.

Nicholson, 231 F. App’x 489, 492 (7th Cir. 2007) (“While Novak complains that

without the VA’s help he was unable to find a vacant position, it was Novak’s

responsibility in discovery to obtain the necessary evidence to support his

failure to accommodate case, for instance, by requesting copies of vacancy or

placement announcements.”).




Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020       Page 16 of 23
[11]   “Identifying reasonable accommodations for a disabled employee requires both

       employer and employee to engage in a flexible, interactive process.” Knox Cty.,
100 N.E.3d at 306 (quoting Brown v. Milwaukee Bd. of Sch. Dirs., 855 F.3d 818,

       821 (7th Cir. 2017); see also 910 Ind. Admin. Code 3-2-14 (“To determine the

       appropriate reasonable accommodation, it may be necessary for the [employer]

       to initiate an informal, interactive process with the qualified individual with a

       disability in need of the accommodation. This process should identify the

       precise limitations resulting from the disability and potential reasonable

       accommodations that could overcome those limitations.”). Only if an

       employee satisfies her burden to show that a vacant position exists for which

       she was qualified may a court then “consider whether ‘failure to provide that

       accommodation was due to a breakdown in the interactive process.’” Jackson,
414 F.3d at 806 (quoting Ozlowski v. Henderson, 237 F.3d 837, 840 (7th Cir.

       2001)). There is no separate cause of action for a failure of the interactive

       process, and because the process is not an end in itself, it is not sufficient for an

       employee to show that an employer failed to engage in the process or caused

       the process to break down. Bunn v. Khoury Enters., Inc., 753 F.3d 676, 683 (7th

       Cir. 2014); see also Mays, 301 F.3d at 871 (“[W]hen no reasonable

       accommodation is possible the failure to jaw about accommodation is

       harmless.”).


[12]   In this case, the Commission found as follows: (1) that Belterra caused the

       interactive process to break down; and (2) that Belterra could have

       accommodated Dusan’s disability by reassigning her to a barista position or by


       Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020        Page 17 of 23
       extending the thirty-day job-search window by a “reasonable period of time[.]”

       Appealed Order at 22. Belterra challenges both findings, but we need not

       address the first because we agree with Belterra that Dusan failed to carry her

       burden of demonstrating the existence of a reasonable accommodation for her

       disability.


[13]   At the outset, Belterra contends that the Commission “incorrectly applied the

       burden of proof” by “suggest[ing] possible accommodations—which Dusan

       herself never asserted—for the first time in its ALJ’s Order, and then [holding]

       Belterra responsible for failing to disprove the reasonableness of those

       accommodations.” Appellant’s Br. at 34 (citing Commission’s conclusion 37).

       We agree. Belterra suggests—correctly, in our view—that the burden-shifting

       test in conclusion 36 of the Commission’s order appears to be based on a

       “truncated and incomplete” quotation from Hansen, 233 F.3d 521, in Knox

       County, 100 N.E.3d 291. Reply Br. at 18. As the Seventh Circuit Court of

       Appeals thoroughly explained in Mays,


               We think the best understanding of the brief passage in Hansen
               concerning burden shifting is that the (only) consequence of the
               employer’s failing to consult with the employee concerning a
               possible accommodation of the employee’s disability is to shift
               the burden of production concerning the availability of a
               reasonable accommodation from the employee to the employer.
               The plaintiff cannot seek a judicial remedy for the employer’s
               failure to accommodate her disability without showing that a
               reasonable accommodation existed. But if it existed yet she
               failed to obtain it because the employer had not consulted her in
               order that “together they can identify the employee’s needs and
               discuss accommodation options,” the fault in the failure to make

       Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020        Page 18 of 23
               the accommodation available would be the employer’s and he
               would lose. Emerson v. Northern States Power Co., 256 F.3d 506,
               515 (7th Cir. 2001); see also Ozlowski[, 237 F.3d at 840]. The
               purpose of the consultative process is to find a reasonable
               accommodation for the particular disabled employee, and if she
               proves that such an accommodation existed, that nevertheless
               she did not receive it, and that there was no consultative process,
               suspicion arises that the reason her disability was not
               accommodated was not that she turned down a reasonable
               accommodation but that the employer failed to explain her
               options to her and thus did not make it “available” to her in a
               practical sense. The burden shifts to the employer to produce
               some evidence that even if he failed to consult or “interact” with
               her, soliciting her suggestions for a reasonable accommodation,
               etc., he offered her such an accommodation with sufficient clarity
               to make the accommodation available to her in a practical sense,
               so that her rejecting it was her own fault.
301 F.3d at 870. Here, Dusan failed to meet the threshold burden of proving

       the existence of a reasonable accommodation. Thus, the burden of production

       never shifted to Belterra, and it was not obligated to introduce evidence

       regarding the availability of that accommodation.


[14]   Belterra further contends that the Commission erred in finding that Dusan

       could perform the essential functions of the barista position without an

       accommodation. We agree. The Commission found that Dusan had

       permanent restrictions of limited bending and a lifting limit of ten pounds, and

       it further found that the barista position involved stocking shelves by lifting

       thirty-pound containers of chips and twenty- to thirty-pound containers of

       coffee. Clearly, Dusan could not perform this essential function without an


       Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020       Page 19 of 23
       accommodation. 7 Also, contrary to the Commission’s findings, Dr. Nunnelley

       unequivocally stated that Dusan could not perform the essential function of

       busing tables. Ex. Vol. 3 at 12 (Dusan’s Ex. 25) (Nunnelley depo. at 33). 8


[15]   Dusan failed to propose any accommodations for the barista position, 9 and

       those improperly proposed by the Commission are unreasonable as a matter of

       law. As for the Commission’s suggestion that Dusan could have performed the

       essential functions of the barista position with “the help of co-workers,”

       Appealed Order at 22, we note that an employee’s request to have another

       person perform an essential function of her job is generally deemed

       unreasonable. See Peters v. City of Mauston, 311 F.3d 835, 845-46 (7th Cir. 2002)

       (finding construction worker’s request “that someone else do the heaviest lifting

       for him if he could not handle it” was unreasonable); see also Dvorak v. Mostardi

       Platt Assocs., Inc., 289 F.3d 479, 484 (7th Cir. 2002) (“Under the ADA, an




       7
        Questions of accommodations aside, it is doubtful whether Dusan was otherwise qualified for the barista
       position. The Commission’s finding that Dusan’s limited English-speaking skills were sufficient for that
       position in April 2013 is highly dubious at best, given that she still primarily speaks Cantonese and that the
       Commission also found she did not have sufficient English skills to effectively handle guest complaints as a
       beverage server. See Ex. Vol. 2 at 167, 168 (Dusan’s Ex. 22) (job description listing as essential function of
       barista position the “[a]bility to communicate effectively with customers, as well as all levels of employees[,]”
       and indicating that “[t]alking” is required for over seven hours per day).
       8
         Dr. Nunnelley’s comment regarding a “trial period” was in response to a question about pouring coffee into
       a cup. Ex. Vol. 3 at 12 (Nunnelley depo. at 32-33). We note that in referring to exhibits, both parties fail to
       cite to the specific exhibit volume and page number as required by Indiana Appellate Rule 22(C).
       9
        Dusan asserts that “[t]he reasonable accommodation request was for [her] to maintain employment, which
       … is an acceptable form of an accommodation.” Appellee’s Br. at 32. Belterra correctly observes that
       “‘continued employment’ is the result of a reasonable accommodation (where one is available), not the
       accommodation itself[,]” and that “Dusan seems to conflate an employee’s duty to request an accommodation
       and trigger the interactive process with her burden at trial to prove she was ‘qualified,’ i.e., that she could
       perform all the essential functions of the desired job with or without reasonable accommodations.” Reply Br.
       at 15.

       Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020                                Page 20 of 23
       employer is not required to modify, reduce, or reallocate the essential functions

       of a job to accommodate an employee.”). Dusan presented no evidence, and

       the Commission made no finding, that it was “the normal course” for baristas

       “to substitute and reassign tasks among themselves according to individual

       abilities, preferences, and limitations[,]” which might have supported a

       determination that such an accommodation was reasonable. Miller v. Ill. Dep’t of

       Transp., 643 F.3d 190, 200 (7th Cir. 2011). The Commission’s suggested “trial

       period” for busing tables—which is based on a misreading of Dr. Nunnelley’s

       deposition testimony—is also unreasonable. Appealed Order at 9; see Peters,
311 F.3d at 846 (“Allowing the employee to return to work to see if he can

       complete the job is the wrong test as to whether an accommodation is

       reasonable. The employer is not obligated to allow the employee to try the job

       out in order to determine whether some yet-to-be requested accommodation

       may be needed.”) (citation omitted).


[16]   Moreover, as Belterra notes, Dusan never proposed an extension of her thirty-

       day job-search period as an accommodation. This, too, was improperly

       proposed by the Commission, and this, too, would have been unreasonable

       because Dusan presented no evidence of an imminent job opening for which




       Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020    Page 21 of 23
she would have been qualified. 10 See Ind. Code § 22-9-5-17 (listing

“reassignment to a vacant position” as a reasonable accommodation) (emphasis

added); 29 C.F.R. pt. 1630 App’x (“Employers should reassign the individual to

an equivalent position … if the individual is qualified, and if the position is

vacant within a reasonable amount of time. A ‘reasonable amount of time’ should

be determined in light of the totality of the circumstances. As an example,

suppose there is no vacant position available at the time that an individual with

a disability requests reassignment as a reasonable accommodation. The

employer, however, knows that an equivalent position for which the individual is

qualified, will become vacant next week. Under these circumstances, the employer

should reassign the individual to the position when it becomes available.”)

(emphases added); McBride, 583 F.3d at 97-98 (stating that an employee “must

demonstrate the existence, at or around the time when accommodation was

sought, of an existing vacant position to which she could have been

reassigned.”) (emphasis added); Monette v. Elec. Data Systs. Corp., 90 F.3d 1173,

1187 (6th Cir. 1996) (“While it is true that employers may be required, as a

reasonable accommodation, to transfer a disabled employee to a vacant

position for which he or she is qualified, employers are under no duty to keep

employees on unpaid leave indefinitely until such position opens up.”),




10
   The Commission also noted in passing that “a part-time laundry room position was available” and that
Belterra “did not discuss offering to accommodate [Dusan] by allowing her to continue her same transitional
tasks in the laundry room as a restructured job position on the laundry room team.” Appealed Order at 20
n.25. Belterra observes that Dusan “did not identify the laundry room position as a possible position in her
pre-hearing discovery responses” and did not “assert (or offer any evidence) that she was qualified for this
position during the hearing.” Appellant’s Br. at 37.

Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020                            Page 22 of 23
       abrogated on other grounds by Lewis v. Humboldt Acquisition Corp., 681 F.3d 312

       (6th Cir. 2012).


[17]   In sum, we conclude that the Commission erred in concluding that Dusan

       carried her burden to prove that Belterra discriminated against her by failing to

       provide her with a reasonable accommodation for her disability. Therefore, we

       reverse the Commission’s ruling in favor of Dusan, and we need not address

       Dusan’s cross-appeal regarding damages.


[18]   Reversed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 19A-EX-2650| October 21, 2020      Page 23 of 23